DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because:
Phrases that may be implied, such as “The present invention relates” (see line 1) should not be present therein; and
The abstract should be submitted on a separate sheet with no other verbiage thereon.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to because:
Reference characters “38” (see page 6, line 4) and “d” (see page 6, line 11) are not present in any of the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
The disclosure is objected to because of the following informalities: 
On page 9, line 7, “52” should be deleted since reference character 52 has already been used in the drawings and specification to represent the “regions” (see page 7, line 12 and Figure 3);
On page 9, line 8, “54” should be deleted since reference character 54 has already been used in the drawings and specification to represent the “sheet” (see page 7, line 29 and Figure 4);
On page 9, line 22, “50” should be deleted since reference character 50 has already been used in the drawings and specification to represent the “sheet” (see page 7, line 25 and Figure 3);
On page 9, line 24, it appears “capsule” should be “support” since a portion of the support 17 is disclosed as being dispensed into the receptacle, as opposed to a portion of the capsule 16;
On page 9, line 29, it appears “head 58” should be “piston head 36” since there is no element 58 in the drawings and it is the piston head 36 that is in contact with the capsule sidewalls; and
On page 10, line 2, “54” should be deleted since reference character 54 has already been used in the drawings and specification to represent the “sheet” (see page 7, line 29 and Figure 4).
Appropriate correction is required.

Claim Objections
Claims 1, 10 and 11 are objected to because of the following informalities: 
In regard to claim 1, lines 1-2 indicate the cosmetic composition is not intended to be claimed (due to the language “for preparing a cosmetic composition”), however, on lines 5 and 12, the components of the cosmetic composition (i.e., “one component of the cosmetic composition” and the “cosmetic product”) are positively claimed.  The claim language should clearly indicate whether or not the cosmetic composition is intended to claimed.  For the purpose of examination, the cosmetic composition, i.e., the “one component of the cosmetic composition” and the “cosmetic product” are considered to be part of the claimed combination.
In regard to claim 10, on line 8, “the end” should be “the one end of the housing” (see claim 1, line 6). 
In regard to claim 11, on line 3, “at least one cosmetic product” should be “the at least one cosmetic product” since the at least one cosmetic product has already been defined in claim 1 (see lines 11-12).
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 7 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 4, 6 and 14-20, the recitations “in particular” and “advantageously” render the claims indefinite in that these recitations are exemplary language. The recitations “in particular” and “advantageously” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regard to claim 7, an antecedent basis for “the side walls” (see line 3) has not been defined.

Allowable Subject Matter
Claims 1-3, 5 and 8-20 will be allowed upon the objections to claims 1, 10 and 11 being overcome.
Claims 4, 6, 7 and 17 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Tufts et al. and Keil references are cited as being directed to the state of the art as teachings of dispensers having two components separately stored therein and mixed prior to being dispensed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
11/21/22

/DAVID J WALCZAK/            Primary Examiner, Art Unit 3754